DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schramme et al, US 2015/0345458 [Schramme] in view of Jiang et al, US 2015/0050527 [Jiang].
Regarding claim 1, with reference to figures 1-3, Schramme discloses an energy storage apparatus for supplying electric power to auxiliaries and a starter that starts an engine (paragraph 16) of an idling-stop (12; paragraph 45) vehicle, the energy storage apparatus comprising:
an energy storage device (battery, not shown);
a measurement part (4) that measures a physical quantity relating to a voltage drop of the energy storage device; and
a management part (1) that manages the energy storage device,
wherein the management part executes:
an estimation process of estimating, based on the physical quantity, a minimum voltage of the energy storage device during restart of the engine at a predetermined time point during idling-stop of the idling-stop vehicle (paragraph 43, 44), and
a notification process (paragraph 44, 50) of notifying a restart request for the engine to the idling-stop vehicle when the minimum voltage is less than a predetermined threshold (communication to ECU 11).
See at least paragraphs 5-7, 16-24, 40-54 and 57-86.
Schramme does not explicitly disclose an outer case, wherein the energy storage device and management part are accommodated inside the outer case.
However, with reference to figure 14, Jiang discloses a battery (30) comprising an outer case (housing, 38) which contains a battery management system (150) including a sensor (154) and also contains energy storage device(s) (36).  See at least paragraphs 104-111.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the energy storage apparatus of Schramme into an outer case and to provide the energy storage and management parts inside the outer case as taught by Jiang since Jiang discloses that the battery management system can perform the same function regardless of its location.  Therefore, a person skilled in the art at the time the invention was filed would be motivated to include the battery management system of Schramme inside an outer case with various other elements, without unexpected results, as a routine matter of packaging necessary elements needed for the energy storage device.
Regarding claim 2, Schramme further discloses wherein the measurement part and the management part are mounted on a circuit board unit provided in the energy storage apparatus to form a battery management apparatus (paragraphs 54-55).
Regarding claim 3, Schramme further discloses wherein the management part estimates a voltage drop during the restart of the engine based on the physical quantity and estimates the minimum voltage by subtracting the voltage drop during the restart of the engine from an open-circuit voltage of the energy storage device at the time point (paragraphs 85-86).
Regarding claim 4, Schramme further discloses wherein the physical quantity includes a current value of a current flowing in the energy storage device, and 3Docket No. 19-00257US0Our Ref. No. GSY.215the management part estimates the open-circuit voltage of the energy storage device at the time point based on the current value measured by the measurement part in the estimation process (paragraphs 72-73).
Regarding claim 5, Schramme further discloses wherein the management part estimates, in the estimation process, a voltage drop caused by concentration polarization (Vpolarization) of the energy storage device at the time point based on the physical quantity and estimates the voltage drop during the restart of the engine based on the estimated voltage drop caused by concentration polarization of the energy storage device (paragraph 59, 66).
Regarding claim 6, Schramme further discloses wherein the voltage drop caused by the concentration polarization is estimated using an internal resistance value of the energy storage device estimated by the management part.
Regarding claim 7, Schramme further discloses wherein in the estimation process, the management part estimates the minimum voltage by subtracting, from the open-circuit voltage of the energy storage device at the time point, a voltage drop caused by current consumption of the starter during the restart of the engine and a voltage drop caused by polarization of the energy storage device during the restart of the engine.
Regarding claim 8, Jiang further discloses wherein the energy storage device comprises a lithium ion battery.
Regarding claim 11, Jiang further discloses wherein the management part is provided apart from an engine control unit (156) of the idling-stop vehicle (paragraph 104). 
Regarding claim 12, Schramme further discloses wherein a voltage drop caused by concentration polarization is estimated by subtracting a sum of a voltage of the energy storage device at the time point, a voltage drop caused by resistance polarization during the idling-stop, and a voltage drop caused by activation polarization from the open-circuit voltage of the energy storage device at the time point.
Regarding claim 13, Schramme discloses wherein the measurement part and the management part are mounted on a circuit board unit.  The combination of Schramme and Jiang yields wherein the circuit board is provided inside the outer case to form a battery management apparatus.
Regarding claims 9, 10 and 14-20, these claims are substantially similar in scope to claims 1-7 above and are rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive.  Specifically, Applicant argues that Schramme lacks certain features which are known from the newly applied Jiang reference at least for the reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747